Lockwood, J.
The corporation applying for payment of the award was dissolved by proclamation on December 15, 1942, pursuant to section 203-a of the Tax Law. It filed no franchise tax reports for the years 1938 to 1941, inclusive, and it is not disputed that it owes franchise taxes to the State for these years in an unliquidated amount, which may be computed upon the filing by the corporation of its franchise tax reports for those years. Petitioner contends that unpaid franchise taxes do not become a lien upon the personal property of a corporation until the issuance of a warrant for their collection to the sheriff and the docketing thereof with the county clerk. The amount of the tax may not be computed and no warrant may be issued for its collection, unless the franchise tax reports are filed. There is no question here of whether the unpaid taxes are a lien on the award. It is not disputed that the taxes are unpaid and this dissolved corporation wishes to collect the award, which it would' unquestionably dissipate, leaving the taxes unpaid. The motion is granted to the extent that the award shall be paid to petitioner, subject to payment of the unpaid franchise taxes.